Case 18-10309-elf      Doc 95      Filed 07/08/19 Entered 07/09/19 11:00:38           Desc Main
                                   Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE: BRANDON W. WEISS                             :       Chapter 7
                                                    :
                                                    :
                             Debtor                 :       Bky. No. 18-10309ELF

                                          ORDER

       AND NOW, it is hereby ORDERED that on or before July 29, 2019, the Trustee shall

file a Status Report describing:

              (1) the developments, if any, in case administration since the last docket activity;

              (2) the action(s) that the Trustee intends to take to complete administration of this
                  case; and

              (3) the expected dates by which the Trustee expects to take such action(s).




Date: July 8, 2019
                                      ERIC L. FRANK
                                      U.S. BANKRUPTCY JUDGE
